Citation Nr: 0212001	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a right knee injury, 
currently rated as 10 percent disabling.  

2.  Propriety of the reduction of the rating for the service-
connected disability manifested by low back pain from 20 
percent to 10 percent.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1995.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the RO.  

The Board remanded the case to the RO in May 2000 for 
additional development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service connected right knee disability is 
shown to be manifested by complaints of aching and stiffness, 
with demonstrated tenderness and noncompensable functional 
limitation due to pain; a separately ratable disability 
manifested by instability of the right knee is not shown.  

3.  The medical evidence of record at the time of the 
reduction, including the May 1997 clinical record and the 
September 1997 VA examination, did not demonstrate 
improvement in the service-connected low back disability 
beginning from August 1995.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation greater 
than 10 percent for the service-connected right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5003, 5257, 5258, 5259, 5260, 5261 (2001).  

2.  As the reduction of the rating for the service-connected 
low back disability from 20 to 10 percent was not proper, it 
is void ab initio.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5112(b)(6), 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.344(c), 4.1, 4.2, 4.13, 4.71a (2001); Brown v. Brown, 5 
Vet. App. 413, 421 (1993); Tucker v. Derwinski, 2. Vet. App. 
201 (1992).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Right knee

Legal criteria

The VA regulations require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion. Many factors are for 
consideration in evaluating disabilities of the 
musculoskeletal system and these include pain, weakness, 
limitation of motion, and atrophy.  Painful motion with the 
joint or periarticular pathology which produces disability 
warrants the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59.  

Specifically, the applicability of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4 (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, and utilize 
separate diagnostic codes to identify the various 
disabilities.  

Diagnostic Code 5003 contemplates ratings for degenerative 
arthritis.  Those provisions stipulate that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion of the joints involved, in this case, 
under Diagnostic Codes 5260 and 5261.  When the limitation of 
motion is noncompensable, a rating of 10 percent for each 
major joint or group of minor joints is to be combined, and 
that limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Where there is no limitation of motion, but only x-ray 
evidence of involvement of two or more major joints or minor 
joint groups, a 10 percent rating is assigned.  A 20 percent 
rating is also assigned where the above is present with 
occasional incapacitating exacerbations.  

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.  

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  

Similarly, limitation of leg extension is evaluated as 10 
percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  


Factual background

Historically, the veteran's service medical records contain 
an April 1994 report from the Physical Evaluation Board which 
noted that he was unfit for duty due to medial knee pain, 
status post arthroscopic surgery, and assigned a disability 
rating of 10 percent under VA diagnostic codes "5299-5003."  

A February 1996 rating decision by the RO granted service 
connection for "postoperative partial lateral meniscectomy 
right knee" and assigned a noncompensable disability rating 
under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability of the knee).  

The veteran submitted a claim for a compensable rating for 
his right knee in July 1997.  

A September 1997 VA report of orthopedic examination noted a 
medical history of right knee pain.  The report described 
having a full range of motion and the presence of an 
arthroscopic scar and indicated that he had no instability, 
swelling, redness, increased warmth or enlargement was 
present.  The report also noted that the veteran had 
crepitus.  The diagnosis was that of right knee injury with 
postoperative residuals.  

The associated radiology report of right knee examination 
noted findings of early osteoarthritic peaking of the tibial 
spine, possible minimal narrowing of the medial joint space 
compartment and stated that the remainder of the bony and 
soft tissue relationships about the knee were normal.  The 
impression was reported as being that of minimal 
osteoarthritic changes within the right knee.  

In a February 1998 rating decision, the RO assigned an 
increased rating of 10 percent for the service-connected 
right knee disability, effective on June 20, 1997.  

A March 1998 VA outpatient treatment record noted treatment 
for reported right knee pain.  

An April 1999 treatment note reports that an MRI study dated 
in October 1998 revealed findings of a complex Baker's cyst, 
slight bowing of the PCL and minimal suprapatellar effusion.  

The VA treatment records dated in April, June and July 1999 
show that the veteran participated in a physical therapy 
strengthening program for both of his knees.  He was given 
exercises to complete at home and was evaluated in July 1999 
when it was noted that he was ready for a more progressive 
rehabilitation program.  The veteran reported some pain in 
the right knee on occasions.  

On examination in October 2000, the veteran reported having 
aching in his right knee during cold weather and before 
weather changes, as well as some stiffness.  On rest, he was 
free of pain, swelling, weakness, heat or redness.  

The examiner noted that previously the veteran had reported 
having some instability, but that this was when he was 
putting some excess stress on the knees.  No particular lack 
of endurance or instability was reported at that time.  

The veteran reportedly did not have ordinary treatment for 
the knee, flare-ups or the use a cane or corrective shoes.  
There were also no recurring dislocations or any 
constitutional or inflammatory symptoms reported since his 
surgery.  

On examination, there was noted to be no apparent swelling.  
There was crepitation in the knee; however, no pain or 
grinding.  There was mild tenderness to deep palpation over 
the area of the lateral meniscus.  There was no pain on range 
of motion, which was to 130 degrees.  

The knee was stable; the Drawer sign was negative, and knee 
bending and standing on tiptoe elicited no pain.  There was a 
small, 1-inch, smooth, Baker cyst posteriority, which was 
nontender.  

The examiner noted that the x-ray report showed excellent 
alignment of the knee.  The diagnosis was that of 
postoperative arthroscopy, lateral meniscus injury and tear 
with residual chondromalacia, right knee, with tenderness and 
normal motion on this examination.  

The examiner also noted, that with respect to functional 
limitation, the veteran had been unable to run or play 
basketball without symptoms in the right knee.  

In a VA treatment note dated in January 2002, the veteran 
reported occasional knee pain that was now relieved with 
Advil.  

An April 2002 VA examination report shows that the veteran 
had no further significant limitation.  He reported having 
some aching in his right knee, with stiffness or weakness on 
ordinary activity.  Occasionally, it would give way, but it 
did not now.  Reportedly, he no longer ran or bent it.  

The examiner found that he had no constitutional symptoms.  
There was no swelling or pain, although there was slight 
tenderness.  The veteran could fully extend, and flexion was 
to 130 degrees.  The knee was stable in all directions, the 
veteran could stand on tiptoe and squat without increased 
pain.  No baker's cyst was felt on this examination.  

The diagnosis was that of injury to lateral meniscus, right 
knee tear, residual chondromalacia postoperative arthroscopy.  

The examiner also noted that, although the knee was stable, 
the veteran should not perform work like climbing, lifting, 
or ladder carrying in excess of 10 pounds at a time and 
should not run on his knee.  


Analysis

After a careful review of the evidence of record, the Board 
determines that an increased evaluation for the veteran's 
service-connected right knee disability is not warranted.  

That is, the veteran's current right knee condition, which is 
manifested primarily by complaints of pain, aching and 
stiffness, with some tenderness, is not shown to warrant a 
rating higher than 10 percent under Diagnostic Code 5259 for 
symptomatic removal of semilunar cartilage.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (VA possesses specialized 
expertise in determining application of particular diagnostic 
code); see also Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

The Board finds that a greater rating is not warranted 
because the medical evidence does not show that the veteran's 
disability picture of the right knee manifests signs or 
symptoms of a greater severity.  

Specifically, there is no evidence of ankylosis, (Diagnostic 
Code 5256), recurrent subluxation or instability (Diagnostic 
Code 5257), frequent episodes of locking pain and joint 
effusion (Diagnostic Code 5258), compensable limitation of 
flexion or extension (Diagnostic Codes 5259 or 5260), tibia 
or fibula impairment (Diagnostic Code 5262) or of a genu 
recurvatum disorder (Diagnostic Code 5263).  

The Board notes that although, at one time, the veteran 
reported as having some instability, recurrent subluxation or 
lateral instability is not shown clinically to be manifested, 
so as to warrant a separate evaluation under Diagnostic Code 
5257.  

The veteran's knee was repeatedly stable on physical 
examination; the Drawer sign was negative, and no instability 
was shown.  

Further, the veteran, as a lay person, reported this 
symptomatology in conjunction with his description of his 
knee locking or giving way.  The Board determines that 
because recurrent subluxation or lateral instability was not 
clinically shown by the evidence of record, the veteran's 
service-connected right knee disability, which is productive 
of mild subjective complaints, is more appropriately rated 
under Diagnostic Code 5259.  

Although the veteran has been assessed with right knee 
osteoarthritis, there is no evidence of compensable 
limitation of motion or functional loss due pain; objective 
confirmation of noncompensable limitation of motion, such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion; or of x-ray evidence of involvement of 2 or more 
major joints or minor joint groups; so that a compensable 
rating could be assigned under Diagnostic Code 5003.  

The Board also notes that additional functional impairment 
was repeatedly ruled out on VA examination.  

The veteran apparently can no longer actively participate in 
some athletics, such as running or basketball, without 
manifesting some symptomatology, and certain types of heavy 
manual labor to remain symptom free.  

However, the Board has already considered the veteran's 
reports of pain, aching and stiffness in determining that the 
veteran's disability picture most closely approximates a 10 
percent rating under Diagnostic Code 5259.  

Thus, greater ratings under 38 C.F.R. §§ 4.40, 4.45, 4.49 or 
DeLuca are not warranted by the evidence of record.  

Therefore, the Board determines that the veteran's service-
connected right knee disability is appropriately rated as 10 
percent disabling under Diagnostic Code 5259, and the claim 
for an increased rating is denied.  


II.  Low back

Legal criteria

In cases of rating reductions, certain due process 
protections are enumerated in 38 C.F.R. § 3.105(e); however, 
this subsection does not apply where there is no reduction in 
the amount of compensation payable.  See VAOPGCPREC 71-91.  

When a rating is in effect at the same level for less than 5 
years, the protections found at 38 C.F.R. § 3.344 do not 
apply.  38 C.F.R. § 3.344 (c) (reexaminations disclosing 
improvement in [ratings in effect for less than 5 years] will 
warrant reduction in rating).  

In reviewing ratings where disabilities are likely to 
improve, a comparative analysis of the evidence used to 
establish the level of disability for which current 
compensation payments are made and the evidence which serves 
as a basis for the proposed reduction should demonstrate 
improvement in the level of disability, and that such 
improvement will likely continue.  

A reduction may not be based solely on a determination that 
the schedular criteria for the lower rating are more 
appropriate.  

"[I]n any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work."  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate.  See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. 
§§ 4.1, 4.2.  


Factual background

The report of an August 1995 VA examination shows that the 
veteran reported that his low back had been intermittently 
symptomatic since 1992, when lifting.  He reported taking no 
medication for his back.  

Palpitation of the veteran's back revealed tenderness to the 
L5/S1 paravertebral muscle area, with slight spasm.  There 
was no limitation of movement of the back.  His straight leg 
testing was negative, and the results of the x-ray 
examination were reportedly within normal limits.  The 
examiner diagnosed low back strain.  

In a February 1996 rating decision, the RO granted service 
connection for lumbosacral strain under Diagnostic Code 5295 
(lumbosacral strain) and assigned a 20 percent rating, noting 
that the evaluation was not permanent in that the condition 
might be subject to improvement.  

A VA treatment record, dated May 1997, shows that the veteran 
complained of having low back pain since April.  He reported 
taking muscle relaxants with relief.  

The veteran was again examined in September 1997.  He 
reported having low back pain that would come and go.  
Certain types of movements would hurt it, such as stooping, 
bending and lifting.  At times, he was perfectly free of 
pain.  There was no paravertebral atrophy or spasm, and 
straight leg testing was negative.  There was full range of 
motion of the dorsolumbar spine in all planes, with some 
slight pain on backward extension.  The associated radiology 
report revealed no significant bony abnormality in the lumbar 
spine.  The diagnosis was that of low back pain, by history.  

In a February 1998 rating action, the RO notified the veteran 
that it had reduced the veteran's rating from 20 percent to 
10 percent, effective on June 20, 1997.  Because that rating 
action also increased the veteran's rating for another 
disability, there was no reduction in the combined rating or 
the rate of compensation, and the RO noted that the due 
process requirements did not apply.  See 38 C.F.R. 
§ 3.105(e).  

In reducing the veteran's rating for his low back condition, 
the RO noted that an evaluation of 10 percent for 
characteristic or painful motion was warranted under 
Diagnostic Code 5295, and that a 20 percent rating was not 
warranted unless the evidence revealed muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  

The RO stated that, although there was muscle spasm and 
tenderness at the time of the February 1996 rating decision, 
there was currently no evidence to warrant a 20 percent 
evaluation.  

The evidence subsequent to the RO's February 1998 reduction 
shows that the veteran was again examined in October 2000, at 
which time he reported having additional intermittent 
stiffness and aches on standing and sitting for prolonged 
periods of time.  He also noted that he was currently doing 
light work, which he could do largely without symptoms.  
There was no tenderness on examination, but the veteran's 
range of motion was mildly limited at 90 degrees of forward 
flexion, lateral flexion to 30 degrees, and rotation to 25 
degrees.  

To specifically address the question at hand, the examiner 
concluded that the veteran had not improved over a period of 
time to be free of symptoms.  With any heavy lifting, 
twisting or bending, the veteran still had the same symptoms.  
"He controll[ed] those symptoms by avoiding that type of 
work ... but [was] still symptomatic by history as given 
above."  The diagnosis was that of lumbosacral strain, 
chronic, mild.  

The veteran was again examined in April 2002.  At this time, 
he reported having pain when lifting or moving sharply, 
occasional numb feelings and some stiffness.  The range of 
motion was again slightly limited at 90 degrees of forward 
flexion, lateral flexion at 30 degrees, left rotation at 25 
degrees, and right lateral rotation at 20 degrees.  The 
diagnosis was that of lumbosacral strain, chronic, mild.  

The examiner concluded that the veteran has not improved over 
time enough to be free of symptoms, but that he could control 
them somewhat by avoiding twisting, bending, or heavy 
lifting.  


Analysis

After a careful review of the record, the Board determines 
that, a comparative analysis of the evidence used to 
establish the level of disability in 1996 and the evidence 
which served as a basis for the reduction in 1998, does not 
demonstrate improvement in the level of disability.  

The Board notes that the signs of tenderness and spasm 
detected on VA examination in 1995 were not detected on 
subsequent VA examination in 1997.  

However, in 1997, the veteran manifested some pain with 
backward extension that was not noted in 1995.  The veteran's 
subjective complaints had not substantially changed, and in 
fact, he was seen for treatment in May 1997.  

The VA treatment note showed that his intermittent back pain 
had increased in severity from April to May 1997 and that he 
reported taking muscle relaxants to alleviate this condition, 
in contrast to the 1995 report, which shows that he was not 
taking any medication for his back.  

Thus, the Board determines that improvement in the veteran's 
low back disability was not demonstrated, and the evidence 
cannot be said to support the reduction in his rating on this 
basis in 1998.  A reduction may not be based solely on a 
determination that the schedular criteria for the lower 
rating are more appropriate.  

Further, the Board's review of the record also discloses that 
no improvement was likely to continue.  Instead, it might be 
characterized as slight, the record shows that the veteran's 
low back disability instead continued to mildly deteriorate 
under the ordinary circumstances of life.  

Although the RO could have properly found that the initial 
assignment of a 20 percent rating was not supported by the 
then evidence of record, a rating reduction, based on 
disability improvement, retroactively effective to June 20, 
1997 was not proper.  Compare 38 C.F.R. § 3.105(a) and (b) 
(revision of decisions based on administrative error or 
difference of opinion) with 3.344(c) (reexaminations 
disclosing improvement in [ratings in effect for less than 5 
years] will warrant reduction in rating); see also 38 C.F.R. 
§§ 3.500(b)(2), 3.501(e) (pertaining to effective dates of 
revisions).  

Thus, the Board concludes that the reduction of the rating 
for the service-connected low back disability, from 20 
percent to 10 percent under Diagnostic Code 5295, was not 
proper.  It must be considered to be void ab initio, and the 
rating of 20 percent should be restored, effective on June 
20, 1997.  


III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified, as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001)).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.

In this case, the record indicates that the RO has considered 
this case in light of the above-noted change in the law.  It 
is specifically noted that, in a letter dated February 2001, 
the RO notified the veteran of the new law and provided him 
with the opportunity to submit additional evidence or receive 
assistance in obtaining additional evidence.  

The record also indicates that the RO has advised the veteran 
of the pertinent law and regulations, as well as the 
information and evidence required, in the rating decision, 
Statement of the Case, and Supplemental Statement of the 
Case, as well as the remand by the Board.  

The RO has also obtained outstanding evidence and provided 
the veteran with the appropriate VA examinations.  
Accordingly, the Board finds that further action is not 
indicated in this case.  





ORDER

An increased rating greater than 10 percent for a service-
connected right knee disability is denied.  

The 20 percent rating assigned for the service-connected low 
back disability is restored.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

